Marshall, J.
The action was on contract. The amount involved, exclusive of costs, as the cause is presented in this court, is $85. Appellant claims that the court erred in holding that the contract to sell and deliver to defendants three carriages was entire. Whether that be right or not rules the question of whether plaintiff is entitled to recover for the one carriage which was delivered to defendants. There is no other controversy on this appeal.
An appeal involving less than $100 exclusive of costs, in such an action as this, is not allowed by statute, except on a *426certificate submitting to this court, on a statement of facts, difficult questions of law for its decision. Stats. 1898, sec. 3047. If an appeal be taken in a case requiring the certificate mentioned in order to make it appealable, and suck certificate be absent, this court does not obtain jurisdiction to entertain such appeal. Henk v. Baumann, 100 Wis. 28. This appeal comes within that rule and must therefore be dismissed.
By the Oowrt.— The appeal is dismissed.